Citation Nr: 0602324	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947, and from August 1948 to August 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from action by the Department of Veterans 
Affairs (VA) St. Petersburg, FL Regional Office (RO).  

In a rating action in June 1994, the RO granted service 
connection for PTSD from February 11, 1993, the original date 
of the veteran's claim; and assigned a 10 percent rating.  
During the course of the current appeal, the rating was 
increased to 30 percent.  However, this is not the maximum 
available and the issue remained on appeal.  See AB v. Brown, 
6 Vet App. 35 (1993). 

Also during the course of the current appeal, the VARO has 
granted various other benefits.  Service connection is now 
also in effect for residuals of cold injury, left lower 
extremity, rated as 10 percent disabling; residuals of cold 
injury, right lower extremity, rated as 10 percent disabling; 
residuals of cold injury, left upper extremity, rated as 10 
percent disabling; residuals of cold injury, right upper 
extremity, rated as 10 percent disabling.

The Board remanded the case for additional development in 
February 2001 and December 2003. 

In a decision in January 2005, the Board denied service 
connection for a low back disorder.  The Board again remanded 
the issue shown on the front cover.  The development has now 
been accomplished and the case is again before the Board for 
final appellate review.

In December 2004, a Veterans Law Judge granted the veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.



FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD. 

The case has been remanded on three occasions by the Board 
for development on the remaining pending appellate issue.  
The Board is now entirely satisfied that all due process 
requirements including within VCAA and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to rating(s) for PTSD. 

Factual Background

According to the evidence of record, in service, while 
serving as a Marine in Korea, the veteran experienced a 
variety of verified combat stressors including the death of 
friends at the Chosin Reservoir.

The veteran and his wife have written and testified as to his 
post-service problems including with polysubstance abuse.  
She has indicated that if he had not discontinued his use she 
would have left him.  She has also provided insight into the 
problems he faced as a result of alcoholic intake at work, 
and said that had he not had an understanding supervisor, he 
would have lost his job long before he did.  She, and 
clinical evaluators, have indicated that for some time, he 
endeavored to keep his problems to himself and acted to the 
world as if nothing were wrong whereas his family knew better 
given his bouts of rage and anger and deep confusion. 

A statement in July 1999 from WJK, a social worker who is 
board certified in traumatic stress, described the veteran as 
having severe impairment and alienation from society due to 
his war experiences.

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  In summary, the record confirms that 
it took the veteran some time before he would acknowledge 
that he had anything like a PTSD response, and he has been 
initially reluctant to accept treatment.

Clinical records show that he is now seen by a VA 
psychiatrist and/or a psychologist on a fairly regular basis 
and undergoes counseling in both group and individual 
settings, reports from both of which are in the file.  

On VA examination in September 1999, it was noted that he had 
been sober since 1975.  He had retired from his job as a 
building inspector after 23 years.  He and his wife of 48 
years lived in a double wide trailer and this hindered his 
ability to do any pottery work.  The initial Global 
Assessment of Functioning (GAF) score was 75.

Since that VA examination, he has been seen on numerous 
occasions and the GAF has never been above 60 and has 
predominantly wavered about 45-50, with occasionally below 
into the 40 range.

In October 2002, the then 74 year old veteran was described 
as a credible informant.  He said that he had had a prior 
problem with alcohol and although he had never had seizures, 
he had gotten to the point of blackouts.  GAF was 60.  His 
symptoms included a tendency toward withdrawal and some 
depression in the context of Korean War memories.  The 
examiner noted that his prior use of alcohol had impaired his 
quality of life and had had impact on his work performance, 
but that since he had become sober, this was no longer the 
case.  The examiner noted that he had worked until his 
painful feet caused him to retire in 1989.  He only had one 
close friend who was also in the military.  His irritability 
had been a problem in his marriage and he admitted to yelling 
a lot at family members and other drivers, etc.

According to clinical records including a VA examination in 
February 2004, his back also causes him problems in his work 
as a building inspector.  

Ongoing clinical reports reflect that he has distressing 
dreams, recollections and flashbacks, feelings of detachment 
from others, restricted range of affect, insomnia, 
irritability, hypervigilance and depressed mood.  Numerous 
medications have been prescribed with varied impact.  He has 
described himself, even on medication, as still blowing up at 
people.  He had a negative attitude about everything and was 
easily startled by noises.  Other clinical reports showed 
that he was having nightmares on an average of a couple of 
times a week; he slept only 4-5 hours a night.  In addition 
to PTSD, recent diagnoses have included associated dysthymia.  
With anniversaries of various Korean Conflict episodes 
including at the Chosin Reservoir, he has had increased signs 
of PTSD symptoms.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  However, 
some of the information must be read through a veil of 
practiced control and his talented protection of himself 
against the ravages of his PTSD bolstered by the pride of 
being a Marine and not wanting others to know of his 
problems.

Since service, the record is replete with references to VA 
evaluations wherein his physicians encouraged him to seek 
evaluations and help for his PTSD; he was reluctant to do so.  
And for a time after service, he and his family admit that 
polysubstance abuse, particularly alcohol, was a real problem 
for him.  He has been sober since the mid-1970's.

The veteran and his wife have provided concise and 
descriptive discussion of his actual situation in his 
substantive appeal.  This, taken along with the notations in 
the record, particularly before he agreed to get treatment, 
are helpful in showing the real substance of his PTSD.  

As for the objective evaluation of his circumstances, it is 
clear that he had benefited from the use of medications.  
Nonetheless, his rage is never far from the surface and his 
irritability remains unchanged notwithstanding medications.

He has difficulty with excessive anxiety, depression, sleep 
disturbance, and flashbacks.  He is depressed, apprehensive 
and somewhat anxious and this has led to some problems with 
concentration and attention.  

His GAF was admittedly initially assessed as high after he 
filed his initial claim, but when compared to the rest of the 
record, the Board would suggest that the veteran had become 
rather adept at the task of overcoming his measurable 
deficits by remarkable cover-up.  In this case, GAF is but 
one factor in an entire clinical picture, and it does not 
appear that the current levels are compatible with the degree 
of functional impairment otherwise in attendance.  In any 
event, since the initial high reading, the GAF has never been 
far from 40-50.
 
The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  
However, there were clearly other factors which led to 
termination of his long-time job as a building inspector.  
And it is not shown at present that his PTSD alone would 
preclude gainful employment.

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.
Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


